Citation Nr: 1009557	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, a low back disability, and 
sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The Veteran contends that he currently suffers from a mental 
disability related to his service in Vietnam.  The Veteran 
contends that on July 3, 1971, he and a few other soldiers 
were sent to trace the path of snipers.  The previous night, 
one person in his unit had been shot, and the mission was to 
trace the Northern Vietnamese Army (NVA) through a series of 
tunnels, following the path of blood.  However, once inside 
the tunnels, the soldiers became lost and began to backtrack.  
Soon, they smelled opium and heard voices, and so they buried 
themselves in mud underneath a bush.  The NVA came very near 
their hiding place and did not leave until the rest of the 
Veteran's unit found them and started firing at the enemy.  
The Veteran contends that in addition to that event, he 
witnessed many causalities while in Vietnam.  He contends 
that since separation from service, he has suffered from 
frequent nightmares, isolating tendencies, and a numbness of 
emotions.  He finds it difficult to fit in with people who 
did not serve in Vietnam.  

Post-service treatment records do not demonstrate any 
diagnosis or treatment for a mental condition, though on 
Agent Orange VA examination in November 2002, the Veteran 
reported occasional depression related to combat experiences 
in Vietnam.

The Veteran's service personnel records indicate that he 
served as a supply clerk.  He did not receive awards or 
decorations to indicate that he was involved in combat with 
the enemy.  As it appears that the Veteran did not engage in 
combat, the alleged combat stressor must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Because the Veteran has provided 
detailed evidence sufficient to verify stressors through the 
United States Army & Joint Services Records Research Center 
(JSRRC), and no attempt to verify has yet been made, the RO 
should attempt to verify the listed stressors through JSRRC.

Next, service medical records do not indicate any complaints, 
diagnosis, or treatment for a low back disability.  The 
Veteran contends that his low back disability is related to 
the time he spent on patrol while in service, which included 
having to walk or run long distances while carrying heavy 
equipment.  

Private treatment records reflect that in July 1991, the 
Veteran underwent a hemilaminectomy and a discectomy, at both 
L4 and L5.  VA treatment records reflect that the Veteran 
reported a history of a shrapnel fragment wound to the low 
back in 1971.  

Finally, the Veteran contends that his chronic sinusitis is 
related to his service.  Specifically, he contends that his 
sinusitis began while in service and was caused by the 
weather in Vietnam.  Service medical records do not indicate 
any complaints, diagnosis, or treatment for sinusitis.  Post-
service treatment records reflect ongoing treatment for 
sinusitis in December 2001, January 2003, and March 2004.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran in 
this case has not yet been provided a VA examination in 
relation to his claims.  Because the Veteran has provided 
credible testimony of the contended in-service injuries and 
the continuity of symptomotology since service, it remains 
unclear to the Board whether the Veteran's disabilities were 
caused by his service.  Therefore a VA examination is 
necessary in order to fairly decide the claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the United States Army & 
Joint Services Records Research Center 
(JSRRC) perform a search of the unit 
history of the "31 Cavalier A Armored 
Infantry Unit" or, as stated in his 
service personnel records, "Troop A, 3rd 
Squadron, 5th Cavalier, 9th Infantry 
Division" located in the Dang Ha 
province.  Specific requests should be 
made for casualties in the Veteran's unit 
as a result of a sniper attack on July 2, 
1971, and any documentation relating to 
the Veteran being sent on daytime ambush 
patrol on July 3, 1971 to search and 
destroy.  If more detailed information is 
needed for research, the Veteran should be 
given the opportunity to provide it.  

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether any PTSD found 
present is related to service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

a.  Prior to the examination, 
specify for the examiner any claimed 
stressors that are determined 
established by the record, and the 
examiner must be instructed that 
only those events may be considered 
for the purpose of determining 
whether the Veteran was exposed to 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of 
the diagnostic criteria for PTSD 
found in DSM-IV and should 
specifically state whether a 
diagnosis of PTSD pursuant to DSM-IV 
is warranted.  The examiner should 
specifically state whether or not 
each criterion for a diagnosis of 
PTSD is not met.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and (2) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the Veteran's military 
service.

3.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his lumbar spine disability.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's lumbar spine disability is 
related to his active service.  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms of back pain and problems after 
service.  If the Veteran's lumbar spine 
disability is more likely attributable to 
factors unrelated to military service, the 
examiner should specifically so state.

4.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his sinusitis.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's sinusitis is related to his 
active service.  In addition to the 
service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of 
sinusitis since service.  If the Veteran's 
sinusitis is more likely attributable to 
factors unrelated to military service, the 
examiner should specifically so state.

2.  Then, readjudicate the claims.  If the 
decisions remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


